DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 12/17/2020 to claim 11 has been entered. Claims 15-16 have been canceled. Claim 27 has been added. Claims 1-14 and 17-27 remain pending, of which claims 11-14, 17-18 and 27 are being considered on their merits. Claims 1-10 and 19-26 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a composition of stem cells exosomes with increased levels of heat shock stress response molecules in the reply filed on 7/7/2020 stands.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11-12, 14, 17-18 and 27 remain/is rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng et al (2014, Stem Cells, 32(2): 462- 472; of record in IDS filed 4/4/2019; supplemental in 9/22/20 OA).
Regarding claims 11, 14, 17 and 27, Feng teaches producing exosomes with increased levels of HSP70 by culturing bone marrow stem cells (mesenchymal stem cells), heat shocking at 42 ℃ for 15 min, 30min, 1 hr, 2 hrs, and 3 hrs, recovering at 37℃ for 14 hrs or 24 hrs, isolating the exosomes and washing to insure all serum is removed (see supplemental methods and Figure 5). Regarding claims 12 and 18, Feng teaches the exosomes in supernatant (reads on carrier and on liquid (see supplemental methods). 
Claim 11 is a product-by-process claim and claims 11-12, 14 and 27 further limit the product-by-process limitations. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, Feng’s exosomes from stem cells without the presence of serum, and with increased levels of HSP70, appear to be the same or sufficiently similar to the instantly claimed product of exosomes from stem cells with increased levels of HSP70. Although Feng does not teach the source of the mesenchymal stem cells is from either adipose or placenta tissue, and does not teach they were cultured without serum, as stated above Feng teaches the same steps of heat shocking and recovering as the claimed product-by-process limitations, and Feng teaches removing serum from the isolated exosomes. Therefore Feng appears to teach a sufficiently structurally identical product as the product limited to in the instant claims. 
It would have been obvious to heat shock the cells in culture without serum and use mesenchymal stem cells from any tissue source in Feng’s method. A person of ordinary skill in 
Regarding the preamble of claims 11 and 27, when reading the preamble in the context of the entire claim, the recitation “wound-healing composition” and “soft tissue healing composition” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. Similarly, regarding the limitations of claims 11 and 27 “wherein the increased levels of heat shock stress-response molecules in the isolated exosomes reduce the amount of time needed for wound closure” and “wherein the increased levels of heat shock stress-response molecules in the isolated exosomes promote soft tissue healing”, these recitations are inherent functional properties of the claimed product. Since the composition in the prior art anticipates or renders obvious the claimed composition, the composition in the prior art also reads on the inherent functional properties of the composition.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant highlights that the limitations of previous claims 15 and 16 are now recited in independent claims 11 and 27. Previous claims 15 and 16 recited product-by-process limitations . 	
	
Claim Rejections - 35 USC § 103
Claims 11-14, 17-18 and 27 remain/is are rejected under 35 U.S.C. 103 as obvious over Feng et al (2014, Stem Cells, 32(2): 462- 472 and supplemental methods) in view of Huiping et al (2015, CN104488850A, of record in IDS filed 4/4/2019).
Regarding claims 11, 14, 17 and 27, Feng teaches producing exosomes with increased levels of HSP70 by culturing bone marrow stem cells (mesenchymal stem cells), heat shocking at 42 ℃ for 15 min, 30min, 1 hr, 2 hrs, and 3 hrs, recovering at 37℃ for 14 hrs or 24 hrs, isolating the exosomes and washing to insure all serum is removed (see supplemental methods and Figure 5). Regarding claims 12 and 18, Feng teaches the exosomes in supernatant (reads on carrier and on liquid (see supplemental methods). 
Feng does not teach all of the product-by-process limitations in claim and claims 11-12, 14 and 27. Feng does not teach the product is freeze dried (claim 13).
Regarding claims 11 and 27, Huiping teaches placental amnion tissue is rich in mesenchymal stem cells, and that these mesenchymal stem cells can be used to produce a 
It would have been obvious to combine Feng with Huiping to use cells from placental tissue, culture without serum and freeze dry the exosomes in Feng’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using cells from placental tissue, culture without serum and freeze dry the exosomes in Feng’s method because Huiping teaches placental amnion tissue is rich in mesenchymal stem cells, and that these mesenchymal stem cells can be used to produce a large number of exosomes. Furthermore, Huiping teaches producing exosomes from these cells by culturing said cells in serum free media and that the exosomes can be preserved by freeze drying. The skilled artisan would have been motivated use cells from placental tissue, culture without serum and freeze dry the exosomes in Feng’s method because it would allow for more options for cell sources that are known to produce a large number of exosomes, and it would reduce Feng’s steps of washing away the serum with isolating the exosomes and would allow the exosomes to be preserved.
Regarding the preamble of claims 11 and 27, when reading the preamble in the context of the entire claim, the recitation “wound-healing composition” and “soft tissue healing composition” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. Similarly, regarding the limitations of claims 11 and 27 “wherein the increased levels of heat shock stress-response molecules in the isolated exosomes reduce the amount of time needed for wound closure” and “wherein the increased levels of heat shock stress-response molecules in the isolated exosomes promote soft tissue healing”, these recitations are inherent functional properties of the claimed product. Since the 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant highlights that Feng teaches exosomes derived from mesenchymal stem cells from bone marrow and not mesenchymal stem cells form placental or adipose tissue as claimed. However, as stated above, the secondary reference Huiping is relied upon for teaching that exosomes can be isolated from mesenchymal stem cells from amnion (placenta) tissue, and for providing motivation for using these mesenchymal stem cells. 
Applicant points out that Huiping is most concerned with methods of lyophilizing and storing exosomes. The examiner does not disagree and it is noted that claim 13 is also limited to a freeze dried exosome composition; therefore this was part of the reason Huiping was cited.  
Applicant cites to several enclosed publications that discuss differences in different types of stem cells. Applicant first points to Ma’s teaching stem cells taken from different parts of placental tissue, specifically amniotic membrane, umbilical cord, and chorionic plate are not identical. However, since the rejection above is over Huiping’s teaching of using mesenchymal stem cells from amniotic tissue, which is part of placenta tissue, Huiping specifically renders it obvious to use mesenchymal stem cells from the same source as claimed. It is noted that even the product by process limitations do not recite that only one specific part of the placenta tissue is used to derive the cells, but rather that any placenta tissue is used. Applicant continues by citing to publications by Shimko (cited for teaching osteogenic medium effects embryonic and adult stem cells differently), Wang (cited for showing differences embryonic and adult stem cells in treating models of multiple sclerosis), and Gaebel (cited for showing differences in stem cells 
Applicant again relies on the references included in applicant’s reply, and alleges that because the references establish that stem cells can have unique properties in some methods, that there is not a reasonable expectation of success in using Huiping’s placental tissue mesenchymal stem cells in place of bone marrow mesenchymal stem cells in methods involving increasing the amount of heat shock stress response molecules by exposing cells to a heat shock. However, none of the references cited by the applicant make any mention of differences in cells ability to increase the amount of heat shock stress response molecules by exposing cells to a heat shock. As stated above, it would have been obvious to combine Feng with Huiping to use cells from placental tissue in Feng’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using cells from placental tissue in Feng’s method because Huiping teaches placental amnion tissue is rich in mesenchymal stem cells, and that these mesenchymal stem cells can be used to produce a large number of exosomes. The skilled artisan would have been motivated use cells from placental tissue in . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 11-14, 17-18 and 27 remain/is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15884545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are draw to a product of exosomes with increased levels of heat shock proteins, and therefore the claimed product appears to be structurally identical or sufficiently similar. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant highlights that the product-by-process limitations stating that the claimed product of exosomes are derived from mesenchymal cells of placental or adipose origin and the intended use of the claimed composition. Applicant broadly alleges that these elements are distinct from the composition in the co-pending application. However, since applicant has not provided any specific arguments pointing to any structural differences between the exosomes in the co-pending application and the claimed exosomes, this argument is not persuasive. The co-pending application’s exosomes are made from any stem cell, and therefore including mesenchymal cells of placental or adipose origin, and they are made in the same way as the .
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653